Citation Nr: 0730220	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO. 04-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral foot 
disorders, including arthritis, bursitis, neuroma, displaced 
tibial sesamoid, and varum, varus, and valgus deformities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 until August 
1956.

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in June 2005, on appeal from a December 2003 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  Upon its last 
review, the Board remanded the claim for compliance with the 
duty to assist requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and O'Hare v. Derwinski, 1 Vet. App. 
365 (1991). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The examiner who conducted the October 2003 VA examination 
noted that the veteran had callosities of both feet, but 
concluded that the veteran's pes planus was congenital, 
rather than acquired, without discussion of this finding, 
which the regulation states is a symptom of acquired pes 
planus.  38 C.F.R. § 4.57.  The regulation also states that, 
for acquired pes planus, the focus is on anatomical changes, 
as compared to normal, in the relationship of the foot and 
leg, particularly to the inward rotation of the superior 
portion of the os calcis, medial deviation of the insertion 
of the Achilles tendon, the medial tilting of the upper 
border of the astragalus.  The examiner did not discuss his 
findings in the context of the determination whether the 
veteran's pes planus was congenital or acquired, but did note 
that unfavorable mechanical relationships of the parts of the 
foot were present12 degrees of valgus, not correctable by 
manipulation, and misalignment of the midfoot.  Further 
explanation of the determination that the veteran's pes 
planus is congenital, rather than acquired, is required, 
since the veteran's service medical records cannot be located 
or reconstructed.  

Further development prior to final appellate review on the 
claim for bilateral foot disorders, including arthritis, 
bursitis, neuroma, displaced tibial sesamoid, and varum, 
varus, and valgus deformities, is also required.  
Specifically, the Board finds that VA's duty to assist was 
not satisfied.  The veteran has been diagnosed with bursitis, 
neuroma, arthritis, displaced tibial sesamoid and varum, 
varus, and valgus deformities; however, the question remains 
as to whether a medical nexus or relationship exists between 
the veteran's claimed disorders and his time in service.  
Although the veteran has submitted authorizations for the 
release of medical records, the RO did not obtain all the 
veteran-identified records.  The duty to assist a veteran to 
substantiate his claim includes obtaining these records.  
38 C.F.R. § 3.159. 

The Board notes that the veteran has stated that he had foot 
pain chronically and continuously following his service.  
However, he had not provided any documentation of such 
complaints or treatment prior to 1992.  The veteran should be 
advised of the types of alternative evidence he may provide, 
and should be advised that evidence proximate service is more 
persuasive than evidence which begins many years after his 
service discharge.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO should obtain 
and associate with the claims file 
records of the treatments the veteran 
received, including from:  Dr. Dryer, 
at the Henry Ford Medical Center 
Fairlane, 19401 Hubbard, Dearborn, MI 
48126; O & P Associates, 2126 Olean 
Avenue, Port Charlotte, FL 33952; Ross 
Allen Orthopedics, 3882 Dix, Lincoln 
Park, MI 48146; and the Foot 
Performance Center, 1415 Kilborn, 
Petroskey, MI 49770. 

2.  The veteran's current VA clinical 
records from October 2003 to the 
present should be obtained.

3.  Afford the veteran an opportunity 
to submit alternative types of evidence 
as to the chronicity of foot pain 
following service, including statements 
from co-workers and supervisors who may 
have observed relevant symptoms; 
employment records showing use of leave 
related to foot pain or the need to 
obtain orthotics, records of purchases 
of appliances for the feet; or other 
relevant evidence.  The veteran should 
be reminded that evidence proximate to 
service would be the most persuasive 
evidence.  The veteran should be 
reminded that evidence proximate to 
service would be the most persuasive 
evidence.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of all current foot 
disorders present, including pes 
planus, arthritis, bursitis, neuroma, 
displaced tibial sesamoid, and varum, 
varus, and valgus deformities 
arthritis, bursitis, neuroma, displaced 
tibial sesamoid, and varum, varus, and 
valgus deformities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner's attention is invited to the 
veteran's separation examination of 
July 1956, and the examiner should be 
advised that this is the only service 
medical record available.  

The examiner should state whether 
callosities are present, and provide 
the location of each callosity, should 
state whether there are anatomical 
changes in the relationship of the foot 
and leg, such as inward rotation of the 
os calcis or mechanical deviation in 
the insertion of the Achilles tendon, 
or whether manipulation of the foot 
produces spasm in the Achilles tendon 
or peroneal spasm. 

The examiner should list each diagnosis 
affecting the veteran's feet and, for 
each diagnosis, should state whether: 
i) the condition was acquired during 
service, or was clearly and 
unmistakably preexisted his military 
service (i.e., is a congenital or 
developmental disease/defect), or, was 
clearly and unmistakably acquired 
following the veteran's service.  

(ii) If pes planus clearly and 
unmistakably preexisted the veteran's 
service, then the examiner should 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran has 
additional disability from aggravation 
of the preexisting defect during 
service.  

(iii) As to arthritis, bursitis, 
neuroma, displaced tibial sesamoid, and 
varum, varus, and valgus deformities, 
arthritis, bursitis, neuroma, displaced 
tibial sesamoid, and varum, varus, and 
valgus deformities, the examiner should 
provide a date of onset and an opinion 
as to etiology of each diagnosed 
disorder.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any such disorder(s) 
is/are related to the veteran's period 
of active duty from service from 1952 
to 1956.  The basis for each opinion 
should be explained. 

5.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it be 
determined if the veteran's claims can be 
granted.  If any claim is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







